Citation Nr: 1455466	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-38 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial compensable rating for three scars as a result of puncture wounds of the right leg.  

3.  Entitlement to an increased rating in excess of 10 percent for excision scar of a thyroglossal duct cyst.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from July 1966 to August 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for hypertension, granted service connection for three scars as the result of puncture wounds of the right leg, with a noncompensable rating assigned, effective September 10, 2009, and denied entitlement to an increased rating in excess of 10 percent for excision scar of a thyroglossal duct cyst.

The Veteran provided testimony during a hearing before the undersigned at the RO in January 2012.  A transcript is of record.  

The claim was remanded by the Board in March 2014 for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased rating for excision scar of a thyroglossal duct cyst is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Hypertension, first diagnosed several years after discharge from service, is not etiologically related to service.  

2.  The service-connected three scars as a result of puncture wounds of the right leg are manifested by superficial, unstable, and nontender scars of an approximate area of three square centimeters or less.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, Diagnostic Code 7101 (2014).

2.  The criteria for an initial compensable rating for three scars as a result of puncture wounds of the right leg have not been met.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7802, 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in October 2009 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection and an increased rating.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  Indeed, during the Board hearing he reported only private treatment for the claimed disabilities and he did not respond to a March 2014 letter requesting that he identify all VA and non-VA treatment providers.  

He was provided with a VA examination in January 2010 and May 2014 to assess the severity of his service-connected scars and in May 2014 to obtain an etiology opinion.  The Board finds that the medical examination and opinion evidence is adequate as it is based on physical examination, review of the Veteran's statements, and medical evidence, and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issue on appeal was previously before the Board in March 2014, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran was requested to identify all outstanding VA and non-VA treatment providers, the May 2014 VA examinations were conducted, and a supplemental statement of the case was issued in August 2014.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Hypertension

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he developed hypertension during service as the result of his high stress military occupation specialty (MOS).      

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood  pressure of less than 90 millimeters.  38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2014).  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

The record demonstrates that the Veteran has current hypertension.  He has received continual treatment, including the use of prescription medication, since the 1990s, and has been on medication since that time.  The most recent treatment records demonstrate that the Veteran is still taking medication for hypertension and the Veteran testified to such treatment during the Board hearing.  While the record does not demonstrate the normally required blood pressure readings, the fact that the Veteran has been diagnosed with hypertension which requires continuous medication is sufficient for the purposes of establishing the first element of service connection-a current disability.  

However, the available service treatment records do not demonstrate a diagnosis or treatment of hypertension or high blood pressure during active duty service.  There are no recordings of diastolic blood pressure at 90 millimeters or greater or of isolated systolic blood pressure at 160 millimeters or greater.  In fact, the only recorded blood pressure in the service treatment records is a September 1982 entry where the recorded a blood pressure reading was 116/80.  The Veteran reported during the Board hearing that he was never diagnosed or treated for hypertension during service but that he was told his blood pressure was high once before discharge.  

Following service, a December 1987 VA examination recorded the Veteran's blood pressure while sitting to be 120/80, while recumbent to be 130/80, and then standing to be 120/80.  Private treatment records demonstrate readings of 120/80 in November 1991, of 120/80, 140/86, and 130/88 in March 1992, 110/70 in September 1992, and of 110/70 in September 1993.  

Although the Veteran reported during the hearing that he was diagnosed with hypertension within one year of discharge, he has not provided the name of the treatment provider despite being informed that that would be helpful information during the Board hearing and in the March 2014 remand and expressly asked for that information in a March 2014 letter.  Moreover, during a May 2014 VA examination, the Veteran reported that he has had high blood pressure since 1995.  

The VA examiner noted that the Veteran may have had a few episodes of elevated blood pressure during service, but that hypertension was not diagnosed until 1995 because it was not consistently elevated until that time.  Therefore, it was less likely than not that the Veteran's hypertension was related to service.  This opinion was based upon a thorough review of the evidence of record, including the service treatment records and post-service medical evidence as well as the Veteran's statements.  

The Board agrees with the VA examiner.  The service treatment records do not include any indication of diagnosis or treatment of hypertension and, in fact, the Veteran reported during the Board hearing and to the VA examiner that he did not recall any such diagnosis or treatment during service.  While he reported during the hearing that he was diagnosed with hypertension within one year of service, he has not provided the information necessary to verify that statement and multiple treatment records from 1987 to 1992 demonstrate blood pressure readings below that which is necessary to demonstrate hypertension for VA purposes.  Finally, the Veteran reported to the examiner that it was not until 1995, more than seven years post-discharge, that he was diagnosed with and began treatment for hypertension.  

The Board recognizes that the Veteran was told that he had elevated blood pressure in service.  Indeed, his blood pressure reading during service was relatively high in the September 1982 record noted above.  The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including what he was told by a doctor.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, he has not reported that he was specifically diagnosed with hypertension that met the requirements for VA compensation purposes or that he was told by a doctor that he had hypertension according to VA criteria while he was serving on active duty.  In fact, he has stated that he does not recall ever being told that he had hypertension during service.  As stated above, such a diagnosis requires certain diastolic and systolic blood pressure readings taken two or more times on at least three different days.  The evidence of record does not establish such a diagnosis in service or within one year of separation from service.  

The Board would further point out that the Veteran is not competent to render a diagnosis of hypertension as a lay person.  Such a diagnosis concerns the cardiovascular system, generally requires instruments to determine the presence of the disease, and is accordingly not capable of lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Therefore, the second element required for service connection-an in-service disease-has not been established.  

As the preponderance of the evidence is against a finding of service connection for hypertension, the claim must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, supra.


Three Scars, Right Leg

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must
evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that since the disability was last evaluated, the ratings pertaining to the three scars resulting from puncture wounds of the right leg (right leg scars) were revised.  In relevant part, under Diagnostic Code 7802, a 10 percent rating is awarded for superficial and nonlinear scars not of the head, face, or, neck with an area or areas of 144 square (sq.) inches (in.) or 929 sq. centimeters (cm.).  Note (1) defined superficial scars as one not associated with underlying soft tissue damage.  

Diagnostic Code 7804 provides a 10 percent evaluation for one or two scars that are painful or unstable.  A 20 percent rating was assigned for three or four scars that are painful or unstable and a 30 percent rating is assigned for five or more scars that are painful or unstable.  Note (1) defined an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicated that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  According to Note (3), scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive evaluation under this diagnostic code when applicable.  

The first VA examination of record is dated in January 2010, where the examiner noted the presence of six scars total around the knee.  However, the examiner was able to reference a drawing of the location of the service-connected scars in a December 23, 1969, service treatment record in order to identify and verify that the service-connected right leg scars were in a triangular shape with the apex of the triangle being over the proximal patella and the two lower angles being below the patella to the medial and lateral aspect.  

The examiner noted the Veteran's complaints of slight pain in only one of the scars where a very slightly enlarged vein was located, but was able to verify that this was not one of the puncture wounds documented by the in-service drawing.  There was no skin breakdown, drainage, or restricted range of motion due to the three right leg scars.  The scars measured one cm. by one cm., one-half cm. by one-and-one-half cm., and one-and-three-tenths cm. by one-and-eight-tenths cm., were nontender to palpation, and were all superficial with no underlying soft tissue damage.  The area around each scar was hypopigmented and there was no edema, inflammation, or keloid formation.  The examiner stated that the Veteran did not know where the other three scars came from and that their connection to service could not be verified as they were not documented in the service treatment records or drawings.  

Similarly, a May 2014 VA examiner found that the three right leg scars were superficial, stable, and linear.  One scar was one cm. and the other two were one cm. by one cm.  The examiner also indicated a nonlinear scar measuring an approximate area of three cm. by one cm. or three sq. cm.; however, it is unclear whether this is a different scar than the three service-connected scars or whether this represents the total area of the three scars together.  Regardless, the nonlinear scar was also noted to be superficial and only three sq. cm.  The examiner noted that none of the scars on the right leg were unstable or painful nor did they cause any kind of limitation of function.  

In this case, there are essentially only two ways the Veteran could receive an increased schedular disability rating for the three right leg scars: demonstrating a superficial, nonlinear scar of 144 sq. in. or 929 sq. cm. or one or more unstable or painful scars.  

As the January 2010 and May 2014 VA examiners have documented, the service-connected three right leg scars are superficial, linear or nonlinear and less than 929 sq. cm., stable, and not tender or painful.  To the extent that any tenderness was noted upon examination, the scar involved was specifically determined to not be one of the three originally service-connected right leg scars based upon a comparison of a contemporaneous drawing in service.  

The Veteran has not reported that the three right leg scars cause any limitation of motion.  To the extent that he reported some pain or discomfort around the right leg scars, he did not specifically note which scars were painful.  Indeed, he did not know which of the six scars present on his right leg were incurred during service at the time of the January 2010 VA examination.  Moreover, two separate VA examiners have specifically examined the service-connected scars and determined that they were not tender or painful.  Therefore, the Board finds the Veteran's reports regarding tender or painful service-connected scars of the right leg to not be credible, and, at the very least, outweighed by the medical evidence of record.  

All other possible diagnostic codes have been considered in determining that a higher initial schedular rating for the three right leg scars is not warranted in this case.  Diagnostic Code 7800 provides evaluations for scars of the head, face, or neck and is, therefore, not applicable.  Diagnostic Code 7801 provides evaluations for deep and nonlinear scars and the Veteran's scars have all been found to be superficial.  Finally, at no point has limitation of function or any additional symptoms or complications beyond the scarring been demonstrated throughout this appeal.  As such, an evaluation under Diagnostic Code 7805 or any other code is not warranted.

Overall, there exists no basis under the schedular criteria for an initial compensable for the service-connected three right leg scars, and the Veteran's claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2014), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

The Board finds that the rating criteria contemplate the Veteran's three right leg scars disability, which are manifested by scars which are superficial, nonpainful, linear or nonlinear with an approximate area of three sq. cm., and not resultant in any limitation of function of the right leg.  The rating criteria are based on such manifestations of a scar and thus, these manifestations are contemplated in the rating criteria.  38 C.F.R. § 4.85.  The rating criteria are, therefore, adequate to evaluate the Veteran's disabilities.  Referral for consideration of extraschedular rating is, therefore, not warranted.

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not asserted that his three right leg scars cause him to be unemployable.  Moreover, the January 2010 and May 2014 VA examiners specifically found that the disability has no impact on the Veteran's employability.    

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for hypertension is denied.  

Entitlement to an initial compensable rating for three scars as a result of puncture wounds of the right leg is denied.  


REMAND

During the Board hearing, the Veteran reported additional symptoms he felt were related to his service-connected excision scar of a thyroglossal duct cyst (throat scar), specifically hoarseness and chronic sore throats.  The Board notes that the Veteran also noted such symptoms upon examination in December 1987, where he reported hoarseness, a tickle in the throat sometimes while talking on the phone, voice changes, and having to constantly clear throat.  The VA examinations which evaluated the throat scar(s) have not addressed whether such symptoms are a residual of the scars.  As such, the Board finds that a VA opinion is needed in order to determine whether there are additional residuals of the service-connected throat scar(s).  If the May 2014 VA examiner is available, only a VA opinion is required, unless the examiner would like to reexamine the Veteran.  Otherwise, a new VA examination must be provided.  

Therefore, a new VA examination must be provided.  Accordingly, the case is REMANDED for the following action:

1.  Refer the claim to the May 2014 VA examiner to obtain an opinion as to whether any of the reported throat symptoms are residuals of the service-connected excision scar of a thyroglossal duct cyst.  If the same examiner is available, only an opinion is necessary, unless the examiner would like to reexamine the Veteran.  If the May 2014 VA examiner is unavailable, a new VA examination must be provided.  The examiner should review the evidence in the virtual record and note such review in the examination report.

The examiner is requested to specifically comment on the symptoms reported at the hearing of hoarseness and chronic sore throats as well as any other reported symptoms, and state whether they are residuals of the service-connected excision scar of the throat.  

The examiner should provide a rationale for this opinion, which takes into consideration the Veteran's reports of his symptoms and when they began.

2.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).






____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


